DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/555,367, filed on December 17, 2021.

Oath/Declaration
Oath/Declaration as filed on December 17, 2021 is noted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,205,062 in view of Lee, U.S. Patent Application Publication 2020/0167537 A1 (hereinafter Lee I).  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 1 of U.S. Patent No. 11,205,062:
Instant Application
U.S. Patent No. 
11,205,062
Claim 1
Claim 1
A display device comprising: a display panel; a fingerprint sensor which is disposed on a surface of the display panel and emits ultrasonic waves; and a vibration device which is disposed on a surface of the fingerprint sensor and generates vibrations, 
A display device comprising: a display panel; a fingerprint sensor which is disposed on a surface of the display panel and emits ultrasonic waves to sense a user's fingerprint; and a first vibrator which is disposed on a surface of the fingerprint sensor and generates vibrations based on driving voltages applied thereto, wherein the display panel vibrates by the vibrations of the first vibrator to generate a sound by vibrating the display panel at a first frequency band in a sound mode and provide haptic feedback by vibrating the display panel in a second frequency band in a vibration mode.
wherein the fingerprint sensor overlaps the vibration device in a thickness direction of the display panel.



Independent claim 1 of the instant application teaches “A display device comprising: a display panel; a fingerprint sensor which is disposed on a surface of the display panel and emits ultrasonic waves; and a vibration device which is disposed on a surface of the fingerprint sensor and generates vibrations, wherein the fingerprint sensor overlaps the vibration device in a thickness direction of the display panel”.  The U.S. Patent 11,205,062 does not expressly teach: wherein the fingerprint sensor overlaps the vibration device in a thickness direction of the display panel.  However, Lee I teaches wherein the fingerprint sensor overlaps the vibration device in a thickness direction of the display panel (FIGS. 1-2, 6-7, 8-10, and 34, paragraph[0120] of Lee I teaches more specifically, in the transducer TRDS, when a driving signal DS in the form of an AC signal is applied to the first driving electrode DE1, and a bias voltage with a low DC voltage level is applied to the second driving electrode DE2, the piezoelectric material layer PIEZO vibrates and converts electrical energy by voltages DS and GB applied to the first and second driving electrodes DE1 and DE2 to ultrasonic waves, resulting in the ultrasonic waves being generated; and here, the vibration of the piezoelectric material layer PIEZO can mean that the polarization state of the piezoelectric material layer PIEZO is changed, and See also at least paragraphs[0017], [0020]-[0022], [0104], [0109], [0140]-[0141], and [0177]-[0181] of Lee I (i.e., Lee I teaches at least a piezoelectric material layer disposed in an area of each pixel that can be a fingerprint sensor unit)).  Furthermore, U.S. Patent 11,205,062 and Lee I are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to for a suitable fingerprint sensing system.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of U.S. Patent 11,205,062 based on Lee I wherein the fingerprint sensor overlaps the vibration device in a thickness direction of the display panel.  One reason for the modification as taught by Lee I is to efficiently perform local scan based fingerprint sensing with low power consumption  (paragraphs[0011], [0038]-[0039], [0291], and [0353] of Lee I).  Moreover, it would have been obvious to one of ordinary skill in the art to remove the further limitations “wherein the display panel vibrates by the vibrations of the first vibrator to generate a sound by vibrating the display panel at a first frequency band in a sound mode and provide haptic feedback by vibrating the display panel in a second frequency band in a vibration mode” since omitting the further limitations do not prevent the apparatus from functioning properly, and since claim 1 of U.S. Patent 11,205,062 is written in “comprising” format indicating even other elements could be added.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,205,062 in view of Lee I.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the independent claims, mentioned above, are substantially the same.
The following is an example for comparing claim 1 of this application and respective claim 18 of U.S. Patent No. 11,205,062:
Instant Application
U.S. Patent No. 
11,205,062
Claim 1
Claim 18
A display device comprising: a display panel; a fingerprint sensor which is disposed on a surface of the display panel and emits ultrasonic waves; and a vibration device which is disposed on a surface of the fingerprint sensor and generates vibrations, 
A display device comprising: a display panel; a fingerprint sensor which is disposed on a surface of the display panel and emits ultrasonic waves to sense a user's fingerprint; and a first vibrator which is disposed on the surface of the display panel and generates vibrations based on driving voltages applied thereto, wherein the fingerprint sensor and the first vibrator neighbor each other in a first direction, and wherein the display panel vibrates by the vibrations of the first vibrator to generate a sound by vibrating the display panel at a first frequency band in a sound mode and provide haptic feedback by vibrating the display panel in a second frequency band in a vibration mode.
wherein the fingerprint sensor overlaps the vibration device in a thickness direction of the display panel.



Independent claim 1 of the instant application teaches “A display device comprising: a display panel; a fingerprint sensor which is disposed on a surface of the display panel and emits ultrasonic waves; and a vibration device which is disposed on a surface of the fingerprint sensor and generates vibrations, wherein the fingerprint sensor overlaps the vibration device in a thickness direction of the display panel”.  The U.S. Patent 11,205,062 does not expressly teach: wherein the fingerprint sensor overlaps the vibration device in a thickness direction of the display panel.  However, Lee I teaches wherein the fingerprint sensor overlaps the vibration device in a thickness direction of the display panel (FIGS. 1-2, 6-7, 8-10, and 34, paragraph[0120] of Lee I teaches more specifically, in the transducer TRDS, when a driving signal DS in the form of an AC signal is applied to the first driving electrode DE1, and a bias voltage with a low DC voltage level is applied to the second driving electrode DE2, the piezoelectric material layer PIEZO vibrates and converts electrical energy by voltages DS and GB applied to the first and second driving electrodes DE1 and DE2 to ultrasonic waves, resulting in the ultrasonic waves being generated; and here, the vibration of the piezoelectric material layer PIEZO can mean that the polarization state of the piezoelectric material layer PIEZO is changed, and See also at least paragraphs[0017], [0020]-[0022], [0104], [0109], [0140]-[0141], and [0177]-[0181] of Lee I (i.e., Lee I teaches at least a piezoelectric material layer disposed in an area of each pixel that can be a fingerprint sensor unit)).
Furthermore, U.S. Patent 11,205,062 and Lee I are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to for a suitable fingerprint sensing system.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of U.S. Patent 11,205,062 based on Lee I wherein the fingerprint sensor overlaps the vibration device in a thickness direction of the display panel.  One reason for the modification as taught by Lee I is to efficiently perform local scan based fingerprint sensing with low power consumption  (paragraphs[0011], [0038]-[0039], [0291], and [0353] of Lee I).  Moreover, it would have been obvious to one of ordinary skill in the art to remove the further limitations “wherein the fingerprint sensor and the first vibrator neighbor each other in a first direction, and wherein the display panel vibrates by the vibrations of the first vibrator to generate a sound by vibrating the display panel at a first frequency band in a sound mode and provide haptic feedback by vibrating the display panel in a second frequency band in a vibration mode” since omitting the further limitations do not prevent the apparatus from functioning properly, and since claim 18 of U.S. Patent 11,205,062 is written in “comprising” format indicating even other elements could be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee, U.S. Patent Application Publication 2020/0167537 A1 (hereinafter Lee I).
Regarding claim 1, Lee I teaches a display device (3400 FIGS. 1 and 34, paragraph[0310] of Lee I teaches FIG. 34 is a diagram illustrating a display device 3400 including the complex sensing device 100 according to embodiments of the present disclosure, and See also at least paragraphs[0065] and [0355] of Lee I (i.e., Lee I  teaches a display device that includes a sensing device)) comprising: 
a display panel (D-PNL FIGS. 1 and 34, paragraph[0312] of Lee I teaches referring to FIG. 34, the display device 3400 can include, as the components for displaying images, a display panel D-PNL, and various types of display driving circuits for driving the display panel D-PNL); 
a fingerprint sensor which is disposed on a surface of the display panel and emits ultrasonic waves (FSU FIGS. 1-2, 6, 9, and 34, paragraph[0076] of Lee I teaches the fingerprint panel F-PNL can include a plurality of fingerprint sensor units; and here, the fingerprint sensor unit FSU is a basic configuration unit for constituting the fingerprint sensor, and See also at least paragraphs[0103]-[0104], [0170]-[0176], and [0312] of Lee I (i.e., Lee I  teaches at least a fingerprint sensor unit that is a pixel of the sensing device, which generates ultrasonic waves and is on a bottom surface of the display panel)); and 
a vibration device which is disposed on a surface of the fingerprint sensor and generates vibrations, wherein the fingerprint sensor overlaps the vibration device in a thickness direction of the display panel (PIEZO FIGS. 1-2, 6-7, 8-10, and 34, paragraph[0120] of Lee I teaches more specifically, in the transducer TRDS, when a driving signal DS in the form of an AC signal is applied to the first driving electrode DE1, and a bias voltage with a low DC voltage level is applied to the second driving electrode DE2, the piezoelectric material layer PIEZO vibrates and converts electrical energy by voltages DS and GB applied to the first and second driving electrodes DE1 and DE2 to ultrasonic waves, resulting in the ultrasonic waves being generated; and here, the vibration of the piezoelectric material layer PIEZO can mean that the polarization state of the piezoelectric material layer PIEZO is changed, and See also at least paragraphs[0017], [0020]-[0022], [0104], [0109], [0140]-[0141], and [0177]-[0181] of Lee I (i.e., Lee I teaches at least a piezoelectric material layer disposed in an area of each pixel that can be a fingerprint sensor unit)).
Regarding claim 2, Lee I teaches the display device of claim 1, wherein a width of the vibration device in a first direction is smaller than a width of the fingerprint sensor in the first direction (FIGS. 1-2, 6-7, 8-10, 27-29, and 34, paragraph[0294] of Lee I teaches alternatively, as shown in FIGS. 28 and 29, in the fingerprint panel F-PNL, the piezoelectric material layer PIEZO can be divided into portions corresponding to sizes of respective areas of the plurality of pixels, and the divided portions can be disposed in respective areas of the plurality of pixels; and that is, the piezoelectric material layer PIEZO can be configured to be spread over the whole area of the pixels, or be divided into several portions and then the divided portions can be disposed in respective pixel areas, and See also at least paragraphs[0017], [0020]-[0022], [0104], [0109], [0120], [0140]-[0141], [0177]-[0181], [0291]-[0293], and [0295]-[0300] of Lee I (i.e., Lee I teaches at least a piezoelectric material layer disposed in an area of each pixel that can be a fingerprint sensor unit)).
Regarding claim 3, Lee I teaches the display device of claim 2, wherein a width of the vibration device in a second direction crossing the first direction is smaller than a width of the fingerprint sensor in the second direction (FIGS. 1-2, 6-7, 8-10, 27-29, and 34, paragraph[0294] of Lee I teaches alternatively, as shown in FIGS. 28 and 29, in the fingerprint panel F-PNL, the piezoelectric material layer PIEZO can be divided into portions corresponding to sizes of respective areas of the plurality of pixels, and the divided portions can be disposed in respective areas of the plurality of pixels; and that is, the piezoelectric material layer PIEZO can be configured to be spread over the whole area of the pixels, or be divided into several portions and then the divided portions can be disposed in respective pixel areas, and See also at least paragraphs[0017], [0020]-[0022], [0104], [0109], [0120], [0140]-[0141], [0177]-[0181], [0291]-[0293], and [0295]-[0300] of Lee I (i.e., Lee I teaches at least a piezoelectric material layer disposed in an area of each pixel that can be a fingerprint sensor unit)).
Regarding claim 4, Lee I teaches the display device of claim 1, wherein a width of the vibration device in a first direction is substantially same as a width of the fingerprint sensor in the first direction (FIGS. 1-2, 6-7, 8-10, 27-29, and 34, paragraph[0294] of Lee I teaches alternatively, as shown in FIGS. 28 and 29, in the fingerprint panel F-PNL, the piezoelectric material layer PIEZO can be divided into portions corresponding to sizes of respective areas of the plurality of pixels, and the divided portions can be disposed in respective areas of the plurality of pixels; and that is, the piezoelectric material layer PIEZO can be configured to be spread over the whole area of the pixels, or be divided into several portions and then the divided portions can be disposed in respective pixel areas, and See also at least paragraphs[0017], [0020]-[0022], [0104], [0109], [0120], [0140]-[0141], [0177]-[0181], [0291]-[0293], and [0295]-[0300] of Lee I (i.e., Lee I teaches at least a piezoelectric material layer disposed in an area of each pixel that can be a fingerprint sensor unit)).
Regarding claim 5, Lee I teaches the display device of claim 1, wherein a thickness of the vibration device is larger than a thickness of the fingerprint sensor (FIGS. 1-2, 6-7, 8-10, 27, and 34, paragraph[0293] of Lee I teaches as shown in FIG. 27, in the fingerprint panel F-PNL, the piezoelectric material layer PIEZO can be in the form of a plate, and be disposed commonly in the whole area of a plurality of pixels, and See also at least paragraphs[0017], [0020]-[0022], [0104], [0109], [0120], [0140]-[0141], [0177]-[0181], [0291]-[0292], [0297]-[0300] of Lee I (i.e., Lee I teaches at least a piezoelectric material layer formed as a plate and disposed in an area of each pixel that can be a fingerprint sensor unit)).  
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee I, in view of Panchawagh et al., U.S. Patent Application Publication 2018/0373913 A1 (hereinafter Panchawagh I).
Regarding claim 12, Lee I teaches the display device of claim 1, wherein the vibration device comprises: a first electrode to which a first driving voltage is applied; a second electrode to which a second driving voltage is applied; and a first vibration layer disposed between the first electrode and the second electrode,; in response to the first driving voltage applied to the first electrode and the second driving voltage applied to the second electrode (DE1, DE2, PIEZO FIGS. 1-2, 7, 9, and 34, paragraph[0120] of Lee I teaches more specifically, in the transducer TRDS, when a driving signal DS in the form of an AC signal is applied to the first driving electrode DE1, and a bias voltage with a low DC voltage level is applied to the second driving electrode DE2, the piezoelectric material layer PIEZO vibrates and converts electrical energy by voltages DS and GB applied to the first and second driving electrodes DE1 and DE2 to ultrasonic waves, resulting in the ultrasonic waves being generated; and here, the vibration of the piezoelectric material layer PIEZO can mean that the polarization state of the piezoelectric material layer PIEZO is changed, and See also at least paragraph[0109] of Lee I (i.e., Lee I teaches at least the piezoelectric material layer vibrates in response to voltages DS and GB being applied to first driving electrode and second driving electrode, respectively)); but does not expressly teach wherein the first vibration layer contracts or expands. 
However, Panchawagh I teaches wherein the first vibration layer contracts or expands  (FIGS. 3A-4B, paragraph[0068] of Panchawagh I teaches FIG. 4A shows an exploded projection view of example components of the example ultrasonic sensing system 300 of FIGS. 3A and 3B according to some implementations; the ultrasonic transmitter 308 may include a substantially planar piezoelectric transmitter layer 422 capable of functioning as a plane wave generator; ultrasonic waves may be generated by applying a voltage across the piezoelectric transmitter layer 422 to expand or contract the layer, depending upon the voltage signal applied, thereby generating a plane wave; in this example, the processing unit (not shown) is capable of causing a transmitter excitation voltage to be applied across the piezoelectric transmitter layer 422 via a first transmitter electrode 424 and a second transmitter electrode 426; the first and second transmitter electrodes 424 and 426 may be metallized electrodes, for example, metal layers that coat opposing sides of the piezoelectric transmitter layer 422; and as a result of the piezoelectric effect, the applied transmitter excitation voltage causes changes in the thickness of the piezoelectric transmitter layer 422, and in such a fashion, generates ultrasonic waves at the frequency of the transmitter excitation voltage).
Furthermore, Lee I and Panchawagh I are considered to be analogous art because they are from the same field of endeavor with respect to a biometric device, and involve the same problem of forming the biometric device to for a suitable fingerprint sensing system.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on Panchawagh I wherein the first vibration layer contracts or expands.  One reason for the modification as taught by Panchawagh I is to have a suitable ultrasonic fingerprint system for incorporation under display applications (ABSTRACT and paragraph[0002] of Panchawagh I).

Potentially Allowable Subject Matter
Claims 6-11, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 6-11, and 13-16 the prior art references of record do not teach the combination of all element limitations as presently claimed. In addition, claim 17 is allowable, because for claim 17 the prior art references of record do not teach the combination of all element limitations as presently claimed.  Still in addition, claims 18-20 are allowable, because for each of claims 18-20, in light of their dependency on their respective independent claim, the prior art references of record do not teach the combination of all element limitations as presently claimed.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621